Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-24-2005

Dodson v. Johns
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1419




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Dodson v. Johns" (2005). 2005 Decisions. Paper 359.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/359


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                               BPS-7
                                                                    NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       No. 05-1419
                                    ________________

                                  JAMES A. DODSON,
                                            Appellant

                                             v.

                                    TRACY W. JOHNS
                                   __________________

                     On Appeal From the United States District Court
                        For the Western District of Pennsylvania
                             (D.C. Civil. No. 04-cv-00306J)
                        District Judge: Honorable Kim R. Gibson
                                  ___________________

         Submitted For Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
           or Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                   October 6, 2005

              Before: RENDELL, AMBRO and BECKER, Circuit Judges.

                                 (Filed October 24, 2005)
                                    _______________

                                OPINION OF THE COURT
                                    ______________

PER CURIAM

       James Dodson, a prisoner currently incarcerated at the Federal Correctional

Institution in Lorretto, Pennsylvania, appeals pro se the order of the United States District

Court for the Western District of Pennsylvania denying his habeas petition filed pursuant
to 28 U.S.C. § 2241. For the reasons that follow, we will summarily affirm.

       Dodson was convicted of drug-related charges in the United States District Court

for the Eastern District of Missouri. In November 2000, he was sentenced to 70 months

of imprisonment. The Bureau of Prisons (“BOP”) calculated that Dodson is eligible to

earn up to 274 days of good conduct time under 18 U.S.C. § 3624(b). That section

provides, in relevant part:

       [A] prisoner who is serving a term of imprisonment of more than 1 year other than
       a term of imprisonment for the duration of the prisoner’s life, may receive credit
       toward the service of the prisoner’s sentence, beyond the time served, of up to 54
       days at the end of each year of the prisoner’s term of imprisonment, beginning at
       the end of the first year of the term, subject to determination by the Bureau of
       Prisons that, during that year, the prisoner has displayed exemplary compliance
       with institutional disciplinary regulations.

18 U.S.C. § 3624(b)(1).

       The BOP’s interpretation of this statute, and its calculation of Dodson’s good

conduct time, is based on the time actually served in prison. This calculation accounts for

the fact that the prisoner’s sentence is incrementally shortened as good time credit is

awarded each year. Dodson argues, however, he is entitled to earn up to 54 days per year

based on the sentence imposed, not based on time actually served. See Memorandum in

Support of § 2241 Petition, 3-10.

       Dodson’s claim is identical to that raised and rejected in O’Donald v. Johns, 402

F.3d 172 (3d Cir. 2005), rehearing en banc denied (order entered October 4, 2005). In

O’Donald, 402 F.3d at 174, we held that the meaning of § 3624(b) is ambiguous and



                                              2
therefore deferred to the BOP’s interpretation of the statute. Accordingly, for the reasons

described in O’Donald, we conclude that the District Court properly rejected Dodson’s

challenge to the BOP’s calculation of his good conduct time.

       Because this appeal presents “no substantial question,” 3d Cir. LAR 27.4 and

I.O.P. 10.6, we will summarily affirm the District Court’s January 1, 2005, order.1




       1
           The Appellee’s motion to stay the briefing schedule is denied as moot.

                                               3